BROWN & CONNERY, LLP
William M. Tambussi, Esquire

Joseph T. Carney, Esquire

Jonathan L. Triantos, Esquire

360 Haddon Avenue

Westmont, New Jersey 08108

(856) 854-8900

Counsel for T he Cooper Health System

UNITED STATES DISTRICT COURT
DIsTRIcT oF NEW JERSEY

 

THE COOPER HEALTH SYSTEM,
A NEW JERSEY NON-PROFIT
CORPORATION,
Plaintiff,
v.
MAXIS HEALTH SYSTEM,
Defendant,

-'1nd-

MAXIS HEALTH SYSTEM and
TRINITY HEALTH,

Counterclaim Plaintiffs,
v.
THE COOPER HEALTH SYSTEM,
A NEW JERSEY NON-PROFIT
CORPORATION,

Counterclaim Defendant.

 

 

 

Plaintiff, The Cooper Health System, a New Jersey Non-Profit Corporation
(“Plaintiff” or “Cooper”), by and through its attorneys, files this Complaint for

Declaratory Judgment and states the following claims against Defendant, Maxis I-Iealth

7466276

Case 1:18-cV-OO702-RI\/|B-AI\/|D Document 59 Filed 11/19/18 Page 1 of 12 Page|D: 1039

Case No.: 1:18-cv-00702-RMB-AMD

THE COOPER HEALTH SYSTEM’S
FIRST AMENDED COMPLAINT FOR
DECLARATORY JUDGMENT
AGAINST MAXIS HEALTH SYSTEM

 

Case 1:18-cv-00702-R|\/|B-A|\/|D Document 59 Filed 11/19/18 Page 2 of 12 Page|D: 1040

System (“Defeiidant” or “Maxis”) (Cooper and Maxis may collectively be referred to as
“Parties”):
NATURE OF ACTION

l. Cooper brings this action to enforce its rights under the Letter of Intent
(“LOI”) between Cooper and Maxis dated August 30, 2017, and iiilly executed on
August 31, 2017, to recover Cooper’s payment of $15 million held in escrow, together
with all accumulated interest. As set forth more fully below, Cooper is entitled to such a
declaration because it decided not to proceed with the proposed transaction negotiated
between Cooper and Maxis, first, due to the identification of numerous Due Diligence
Issues, as defined by the LOI, and second, Maxis’ breach of the LOI,

2. Cooper also brings this action to recover the expenses it incurred, in
excess of $5 inillion, through entering into the LOI with Maxis and proceeding through
an exhaustive due diligence process.

LTIES

3. Plaintiff, Cooper, is a New Jersey non-profit corporation with its principal
place of business at One Cooper Plaza, Camden, New Jersey 08103.

4. Defendant, Maxis, a division of Trinity Health, is a Pennsylvania non-
profit corporation and is the sole corporate member of two New Jersey non-profit
corporations_Lourdes, located and doing business in Camden, New Jersey, and St.
Francis, located and doing business in Trenton, New Jersey. Upon information and

belief, Maxis’ principal place of business is located in Pennsylvania.

BROWN & CoNNERv, LLP
Westmont, N.l 08108

 

 

Case 1:18-cv-00702-R|\/|B-A|\/|D Document 59 Filed 11/19/18 Page 3 of 12 Page|D: 1041

JURISDICTION AND VENUE

5. This Court has subject matter jurisdiction over this action pursuant to 28
U.S.C. § 1332 because there is complete diversity of citizenship between the Parties and
the amount in controversy exceeds $75,000.00, exclusive of interests and costs.

6. This Court has personal jurisdiction over Defendants because Defendants
are corporations authorized to conduct business in the State of New Jersey, Defendants
regularly conduct business in the State of New Jersey, Defendants have sufficient
minimum contacts with the State of New Jersey, and/or a substantial portion of the
events, omissions, and damages giving rise to the claims set forth herein occurred in the
State of New Jersey.

7. Venue is proper in this forum pursuant to 28 U.S.C. § 1391 because a
substantial portion of the events, omissions, and damages giving rise to the claims set
forth herein occurred in the District of New Jersey.

FACTUAL BACKGROUND

Preliminary Discussions

8. In or around December 2016, the Parties commenced preliminary
discussions regarding a potential transaction, under which Cooper would acquire all of
Maxis’ membership rights, title, and interests held in Lourdes and St. Francis, and under
which Cooper would become the sole corporate member of Lourdes and St. Francis
(“Transaction”).

9. Between December 2016 and August 31, 2017, the Parties continued

discussions regarding the Transaction.

BROWN & CoNNERY, LLP
Westmont, NJ 08108

 

 

Case 1:18-cv-00702-R|\/|B-A|\/|D Document 59 Filed 11/19/18 Page 4 of 12 Page|D: 1042

Letter of Intent

10. On August 31, 2017, Cooper and Maxis fully executed a Letter of Intent
(“LOI”) dated August 30, 2017 setting forth a proposed framework for the continued
negotiation of the Transaction. LOI (Ex. A to Cooper’s original Complaint filed
December 18, 2017)1[ 1.

11. As set forth in the LOI, Cooper and Maxis agreed to negotiate in good
faith regarding terms of a Membership Transfer Agreement to effectuate the proposed
Transaction. Ld. 11 2.

12. As part of their continued good faith negotiations, Cooper and Maxis
further agreed to cooperate with the other’s due diligence investigations l<L 1[ 4 (due
diligence provisioii). Maxis agreed to provide such financial, operational, and other due
diligence information consistent with a transaction of this type; Cooper agreed to
cooperate with Maxis’ due diligence carried out to ensure Cooper had an adequate plan of
financing in place to complete the Transaction. Ld.

13. Pursuant to the terms of the LOI, Cooper and Maxis anticipated that they
would complete their due diligence within seventy-five (75) days from the date of the
LOI (while Cooper and Maxis were concurrently negotiating the Membership Transfer
Agreement). Ld. The LOI further provides that either Cooper or Maxis could extend the
due diligence period and date for signing the Membership Transfer Agreement for an

additional fifteen (15) business days upon written notice to the other party. Ld.

BROWN & CONNERY, LLP
Wcstmont, N.I 08108

 

 

Case 1:18-cv-00702-R|\/|B-A|\/|D Document 59 Filed 11/19/18 Page 5 of 12 Page|D: 1043

14. Maxis further agreed that during the term of the LOI, it would terminate
any ongoing discussions with any other party pertaining to a transaction in New Jersey,
and further would refrain from soliciting, negotiating, or otherwise entering into any joint
venture, partnership, merger, consolidation, affiliation, sale, or any other arrangement or
relationship in New Jersey similar to the Transaction negotiated between Maxis and
Cooper. lc_L 11 5 (exclusivity provision).

15. In consideration of Maxis agreeing to the exclusivity provision set forth in
Paragraph 5 of the LOI, Cooper agreed to make a good faith deposit of $15 million
(“Escrow Fund”) into an interest-bearing escrow account held by Bank of America
pursuant to a separate Escrow Agreement executed by Cooper and Maxis. Ld. 11 6
(escrow deposit provision).

16. Pursuant to Paragraph 6 of the LOI, Cooper was entitled to a return of the
initial escrow deposit with all accumulated interest if Cooper determined not to execute
the Membership Transfer Agreement due to a “Due Diligence Issue” as defined in
Paragraph 6 of the LOI, if Maxis breached one or more of the binding provisions of the
LOI, or if Maxis determined not to proceed to execute the Membership Transfer
Agreement. LCL

17. Pursuant to Paragraph 6 of the LOI, Maxis would be given the opportunity
to mitigate the problem before Cooper made a final determination not to proceed with the

transaction due to Due Diligence Issues. I_d.

BRowN & CoNNERY, LLP
Westmont, NJ 08108

 

 

Case 1:18-cv-00702-R|\/|B-A|\/|D Document 59 Filed 11/19/18 Page 6 of 12 Page|D: 1044

Escrow Agreement

18. On September 14, 2017, Maxis and Cooper entered into an Escrow
Agreement and designated Bank of America, National Association, as the Escrow Agent
to hold the Escrow Fund. Escrow Agreement (Ex. B to Cooper’s original Complaint filed
December 18, 2017).

19. Pursuant to Section 3.1, the Escrow Agent will disburse funds held in the
Escrow Account upon receipt of written notice submitted jointly by Cooper and Maxis
(“joint disbursement notice”). Ld. § 3.1.

20. Pursuant to Section 3.2, either Cooper or Maxis (the “Claiming Party”)
may unilaterally give written notice to the Escrow Agent and the other party requesting a
disbursement of all or a portion of the Escrow Fund to it, and must specify in reasonable
detail the basis for such distribution (“unilateral disbursement notice”). Ld. § 3.2.

21. Upon receipt of a unilateral disbursement notice, the other party may
provide notice (“counter notice”) to the Claiming Party and Escrow Agent that it is
disputing the claim to the Escrow Fund and the issue will be resolved as provided in
Sectioii 3.3. Ld. § 3.3. If no counter notice is received by the Escrow Agent within ten
(10) business days, then the dollar amount of the distribution claimed in the original
Notice shall be deemed “established” and the Escrow Agent shall pay the Claiming Party

from the Escrow Fund the dollar amount requested in the Notice. Ld. § 3.2.

BROWN & CONNERY, LLP
Westmont, NJ 08108

 

 

Case 1:18-cv-00702-R|\/|B-A|\/|D Document 59 Filed 11/19/18 Page 7 of 12 Page|D: 1045

22. Section 3.3, which governs how a disputed claim to the Escrow Fund shall
be resolved, provides, in relevant part:

If a Counter Notice is given with respect to a Claim, the
Escrow Agent shall make payment with respect thereto
only in accordance with (i) joint written instructions of . . .
Cooper and Maxis, or (ii) an order, judgment or decree
accompanied by the written certification of the presenting
party to the effect that such order is the final,
nonappealable ruling of a court of competent jurisdiction,
which the presenting party must simultaneously serve upon
the other party and the receiving party may dispute by
providing evidence to the Escrow Agent within five (5)
Business Days, upon which certification Escrow Agent
shall conclusively rely without independent verification (a
“Final Order”). Escrow Agent shall act on a Final Order
without further question.

[L¢L § 3-3]-

23. On September 15, 2017, Cooper deposited 315 million with the Escrow
Agent as agreed to in the LOI and specified in Article I, Section (a) of the Escrow
Agreement.

Disclosure and/or Discovery of Due Diligence Issues

24. After execution of the LOI on August 31, 2017, Cooper proceeded with
the due diligence phase pursuant to Paragraph 4 of the LOI.

25. On November 6, 2017, notably sixty-seven (67) days after execution of
the LOI, with only eight (8) days remaining in the due diligence phase, and almost an
entire year after the Parties commenced preliminary discussions regarding the
Transaction, Maxis finally informed Cooper of three (3) matters which constitute Due

Diligence Issues under the LOI,

BRo\\/N & CoNNERv, LLP
Westmont, NJ 08108

 

 

Case 1:18-cv-00702-R|\/|B-A|\/|D Document 59 Filed 11/19/18 Page 8 of 12 Page|D: 1046

26. At or around the same time, Cooper independently became aware of and
notified Maxis of two (2) additional matters it discovered during the due diligence phase
that likewise constitute Due Diligence Issues under the LOI.

27. The five (5) matters constituting Due Diligence Issues under the LOI, as
set forth supra, involve various unlawful and/or improper non-compliance issues, federal
audits and investigations, and severe liabilities facing Lourdes and St. Francis, the entities
Cooper originally endeavored to acquire as part of the Transaction.

28. The Parties had multiple communications regarding the Due Diligence
Issues.

29. Cooper, in good faith, provided Maxis with additional time to mitigate the
Due Diligence Issues.

30. Maxis could not, did not, and cannot mitigate the Due Diligence Issues.

Request for Disbursement

31. On December 15, 2017, Cooper advised Maxis that it would not proceed
with the Transaction, citing the five (5) Due Diligence Issues falling within the
definitions set forth in Paragraphs 6(a), 6(b), and 6(d) of the LOI that were the subject of
prior communications between the Parties. 12/15/17 Letter from Cooper to Maxis (Ex. C
to Cooper’s original Complaint filed December 18, 2017).

32. In the same December 15, 2017 communication, Cooper advised Maxis of
certain conduct which constituted a material breach of the LOI, Ld.

33. Thus, pursuant to Paragraph 6 of the LOI, Cooper is entitled to a return of

the $15 million being held in escrow, together with all accumulated interest.

BnowN & CoNNi:RY, LLP
Westmont, N.| 08108

 

 

Case 1:18-cv-00702-R|\/|B-A|\/|D Document 59 Filed 11/19/18 Page 9 of 12 Page|D: 1047

34. Cooper, by way of its December 15, 2017 letter, provided written notice to
Maxis requesting a disbursement of all of the Escrow Fund to it, and specified in
reasonable detail the basis for such distribution under the LOI. I_d.

35. Cooper requested that Maxis sign a joint disbursement request for
submission to the Escrow Agent as set forth in Section 3.1 of the Escrow Agreement. Ld.

36. On December 18, 2017, Maxis notified Cooper that it will not execute a
joint disbursement request and that it contests Cooper’s right to return of the Escrow
Fund. 12/18/17 E-mail from Maxis to Cooper (Ex. D to Cooper’s original Complaint

filed December 18, 2017).

COUNT I - DECLARATORY JUDGMENT
(Maxis)

37. Cooper incorporates each of the allegations in the preceding paragraphs l
through 36 as if fully set forth herein.

38. There now exists an actual, justiciable controversy between Cooper and
Maxis concerning Cooper’s entitlement to the Escrow Fund, to which Cooper and Maxis
have a direct interest, and the operative facts are not future, contingent, or uncertain.

WHEREFORE, Plaintif`f, The Cooper Health System, requests a declaratory
judgment against Defendant, Maxis Health System:

i. declaring that Cooper is entitled to a return of the $15 million being
held in escrow, together with all accumulated interest;

ii. declaring that Maxis is not entitled to any portion of the $15 million
being held in escrow;

iii. ordering the Escrow Agent to disburse the $15 million being held in

escrow, together with all accumulated interest, to Cooper;

BRowN & CoNNERv, LLP
Wcstmont, NJ 08108

 

 

Case 1:18-cv-00702-R|\/|B-A|\/|D Document 59 Filed 11/19/18 Page 10 of 12 Page|D: 1048

iv. awarding Cooper the costs of this action, including attomeys’ fees; and

v. awarding Cooper such other and further relief as the Court deems just

and proper.
BROWN & CONNERY, LLP
Counselfor T he Cooper Health System
Dated; ii/i9/2018 By: /S/l %,if¢¢, tW@Wa/.

 

William M. Tambussi, Esquire

Joseph T. Carney, Esquire

Jonathan L. Triantos, Esquire

360 Haddon Avenue

Westmont, New Jersey 08108

Phone: (856) 854-8900

Fax: (856) 858-4967

Email: wtambussi@brownconnery.com
Email: jcarney@brownconnery.com
Email: jtriantos@brownconnery.com

BRo\vN & CoNNERv, LLP
Westmont, NJ 08108

10

 

 

Case 1:18-cv-00702-R|\/|B-A|\/|D Document 59 Filed 11/19/18 Page 11 of 12 Page|D: 1049

DESIGNATION OF TRIAL COUNSEL
William M. Tambussi, Esquire is hereby designated as trial counsel for Plaintiff in

the above-captioned matter on all claims.

BROWN & CONNERY, LLP
Counselfor T he Cooper Health System

Dated: 11/19/2018 By: !s/[ %nr/,i/F- meca¢-

William M. Tambussi, Esquire

Joseph T. Carney, Esquire

Jonathan L. Triantos, Esquire

360 Haddon Avenue

Westmont, New Jersey 08108

Phone: (856) 854-8900

Fax: (856) 858-4967

Email: wtarnbussi@brownconnery.com
Email: jcarney@brownconnery.com
Email: jtriantos@brownconnery.com

JURY DEMAND

Plaintiff hereby demands a trial by jury in the above-captioned matter on all

claims.
BROWN & CONNERY, LLP
Counsel for T he Cooper Health System
Dated: ii/i9/2018 By: /s/, far/14 MMW

 

William M. Tambussi, Esquire

Joseph T. Carney, Esquire

Jonathan L. Triantos, Esquire

360 Haddon Avenue

Westmont, New Jersey 08108

Phone: (856) 854-8900

Fax: (856) 858-4967

Email: wtambussi@brownconnery.com
Email: jcarney@brownconnery.com
Email: jtriantos@brownconnery.com

BROWN & CoNNERY, LLP
Westmont, NJ 08108

ll

 

 

Case 1:18-cv-00702-R|\/|B-A|\/|D Document 59 Filed 11/19/18 Page 12 of 12 Page|D: 1050

CERTIFICATI ON PURSUANT TO LOCAL RULE 11.2
I hereby certify that the matter in controversy in this action is not the subject of
any other action pending or contemplated in any court, or of any pending or contemplated
arbitration or administrative proceeding I further certify that there are no additional
known parties who should be joined in the present action at this time,
l hereby certify that the foregoing statements made by me are true. I am aware

that if any of the foregoing statements made by me are willfully false, I may be subject to

punishinent.
BROWN & CONNERY, LLP
Counsel for T he Cooper Health System
Dated: ii/i9/2018 By: /s/_ /%¢/» Wr@}~.»m»;/

 

Joseph T. Carney, Esquire

BROWN & CONNERY, LLP
Westmont, NJ 08108

 

12

 

